Order, Supreme Court, New York County (Donna M. Mills, J.), entered February 1, 2013, which granted plaintiffs motion for a preliminary injunction, and set an undertaking in the nominal amount of $100, unanimously affirmed, without costs.
Plaintiff demonstrated a likelihood of success on the merits, irreparable harm if the relief were not granted, and that the equities weigh in his favor (see Nobu Next Door, LLC v Fine Arts Hous., Inc., 4 NY3d 839 [2005]). The amount of the required undertaking is appropriate (see Pouncy v Dudley, 27 AD3d 633, 635 [2d Dept 2006]). Concur — Mazzarelli, J.P., Renwick, DeGrasse, Feinman and Gische, JJ. [Prior Case History: 2013 NY Slip Op 30214(U).]